



Exhibit 10.34



VESTING ACCELERATION AGREEMENT




THIS VESTING ACCELERATION AGREEMENT (this “Agreement”), dated as of October 31,
2015 (the “Effective Date”), is entered into by and between Alphatec Holdings,
Inc. (the “Company”), and James R. Glynn (“Director”).


WHEREAS, the Company and Director are currently parties to the several
agreements related to the Company’s equity that are listed on Exhibit A. (the
“Equity Agreements”).


WHEREAS, the Company has agreed to modify the Equity Agreements as set forth in
this Agreement following the retirement of the Director from the Company’s Board
of Directors.


NOW THEREFORE, for consideration duly given, the undersigned agree to the
following:


1.    Accelerated Vesting of Equity Agreements. As of November 1, 2015 (the
“Retirement Date”), all outstanding options to purchase Company common stock and
any restricted stock (each separate award is an “Equity Interest”) held by
Director as of the Effective Date shall become vested and exercisable on the
Retirement Date.


2.    Extension of Exercise Term. The term during which Director may exercise
any Equity Interest consisting of a stock option or other exercisable Equity
Interest shall be extended until the earlier of: (i) November 1, 2017 (or the
following business day if such day is not a business day of the Company), or
(ii) the expiration date that would apply to such stock option or other
exercisable Equity Interest.


3.    Miscellaneous.


(a)    Effect on Existing Equity Agreements. This Agreement shall supersede the
Equity Agreements with respect to the subject matter hereof. The Equity
Agreements shall otherwise remain in full force and effect with respect to any
subject matter not covered by this Agreement.


(b)    Successors. This Agreement is personal to Director and, without the prior
written consent of the Company, shall not be assignable by Director.
Notwithstanding the foregoing, in the event of the Director’s death following
the Retirement Date, this Agreement shall remain in full force and effect and
the personal representative of the Director’s estate shall be entitled to
exercise any Equity Interest consisting of a stock option or other exercisable
Equity Interest in accordance with Section 2 of this Agreement. This Agreement
shall inure to the benefit of and be binding upon the Company and its successors
and assigns.


(c)     Amendment; Waiver; Survival. No provisions of this Agreement may be
amended, modified, or waived unless agreed to in writing and signed by Director
and by a duly authorized officer of the Company. No waiver by either party of
any breach by the other party of any condition or provision of this Agreement
shall be deemed a waiver of similar or dissimilar provisions or conditions at
the same or at any prior or subsequent time.


(d)     Governing Law and Venue. The validity, interpretation, construction and
performance of this Agreement shall be governed by the laws of the State of
California without regard to its conflicts of law principles. The sole and
exclusive venue for any actions filed with a court shall be the state or Federal
courts located in San Diego County, California.


(e)    Validity. The invalidity or unenforceability of any provision or
provisions of this Agreement will not affect the validity or enforceability of
any other provision of this Agreement, which will remain in full force and
effect.
 
(f)     Counterparts. This Agreement may be executed in one or more
counterparts, each of


--------------------------------------------------------------------------------





Exhibit 10.34

which will be deemed to be an original but all of which together will constitute
one and the same instrument.


(g)     Entire Agreement. This Agreement sets forth the final and entire
agreement of the parties with respect to the subject matter hereof and
supersedes all prior agreements, promises, covenants, arrangements,
communications, representations or warranties, whether oral or written, by the
Company and Director, or any representative of the Company or Director, with
respect to the subject matter hereof.
[Signatures Follow]


The undersigned do hereby agree to be bound by the terms and conditions of this
Agreement.


JAMES R. GLYNN                    ALPHATEC HOLDINGS, INC.






_/S/ James R. Glynn___________________     _/S/ James Corbett__________    
James M. Corbett    
President and CEO    


Exhibit A


Equity Agreements


 
 
 
 
 
 
 
 
 
 
Agreement Date
Agreement Type
Shares
Exercise Price
Vested Shares
Unvested Shares
 
 
 
 
 
 
 
 
 
 
05/09/2007
NQ Option Agreement
15,000
$3.51000
15,000
0
 
 
07/26/2013
NQ Option Agreement
20,088
$2.37000
13,392
6,696
 
 
07/29/2014
NQ Option Agreement
38,265
$1.34000
12,755
25,510
 
 
07/31/2008
NQ Option Agreement
7,500
$4.78000
7,500
0
 
 
08/04/2009
NQ Option Agreement
7,500
$4.45000
7,500
0
 
 
11/04/2010
NQ Option Agreement
7,500
$2.31000
7,500
0
 
 
07/27/2011
NQ Option Agreement
25,000
$2.86000
25,000
0
 
 
07/25/2012
NQ Option Agreement
21,170
$1.69000
21,170
0
 
 
02/25/2015
NQ Option Agreement
40,816
$1.35000
0
40,816
 
 
07/25/2012
Restricted Stock Agreement
26,272
N/A
26,272
0
 
 
07/26/2013
Restricted Stock Agreement
18,987
N/A
18,987
0
 
 
07/29/2014
Restricted Stock Agreement
33,582
N/A
33,582
0
 
 
02/25/2015
Restricted Stock Agreement
33,334
N/A
0
33,334
 
 
Totals
 
295,014
 
188,658
106,356
 
 
 
 
 
 
 
 
 





